                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                     AT PADUCAH
                            CIVIL ACTION NO. 5:19CV-P8-TBR


DESTIL EUGENE TROXELL                                                                PETITIONER

v.

ANDY BRAESHEAR COMMISSIONER et al.                                                RESPONDENTS


                                  MEMORANDUM OPINION

       Petitioner Destil Eugene Troxell, proceeding pro se, initiated the instant action by filing a

motion, which he captioned as a “Motion of Writ of Mandamus and Injunctive Relief” (DN 1).

The Court construes the motion as a petition for writ of mandamus. For the reasons that follow,

the instant action will be dismissed for lack of subject-matter jurisdiction.

                                                  I.

       Petitioner, an inmate at the Kentucky State Penitentiary, names as Respondents the

following individuals: Andy Braeshear, identified as a “Commissioner”; DeEdra Hart, Warden;

Philip Morgan, a judge; Larry Rogers, identified as “Commonwealth”; Ralph Minyard, identified

as “police”; Dester McKinley, a detective; and Matthew Leveridge, Commonwealth Attorney.

       Petitioner states that he moves for relief pursuant to “CR 81, Ky. Const. § 2, and all other

applicable law, to issue an order granting Writ of Mandamus with Emergency Injunctive Relief,

by directing the defendants to grant him a [new] fair and impartial trial, or in the alternative grant

an evidentiary hearing in the matter.” (Brackets used by Petitioner). He requests the Court to

enter an order to Respondents as follows:

       to make the Plaintiff’s Indictment, Conviction, and Sentence “void” because the
       Courts decision is, it relied upon “false, fictious and fraudulent information”
       contained in the Wayne County Police reports, when Witnesses Rose and Tucker
       knowingly and willingfully gave []false, fictious and fraudulent information to the
       Wayne County Police Department in order to convict, and sentence an innocent
       man of crimes he did not do!

He states that in his case in state court, identified as case number 85-CR-108, “There is no

Indictment, Information or Warrants in this case to convict an truly Innocent man of Murder that

he did not do!”

       Petitioner asserts, “This case should be dismissed and Destil Eugene Troxell should be

released from prison or to the least at this time an investigation should be ordered and a new trial

if all possible to show Destil Eugene Troxell’s case that he is truly innocent!”

                                                 II.

       It is axiomatic that federal district courts are courts of limited jurisdiction. “As courts of

limited jurisdiction, federal courts may exercise only those powers authorized by the

Constitution and statute.” Fisher v. Peters, 249 F.3d 433, 444 (6th Cir. 2001). “If the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.” Fed. R. Civ. P. 12(h)(3).

       Under Fed. R. Civ. P. 81(b), the writ of mandamus has been abolished. “Relief

previously available through [writs of mandamus] may be obtained by appropriate action or

motion under these rules.” Fed. R. Civ. P. 81(b). “[U]nder 28 U.S.C. § 1651 (All Writs Statute)

federal courts may issue all writs necessary or appropriate in aid of their respective jurisdictions,

including writs in the nature of mandamus.” See Haggard v. Tennessee, 421 F.2d 1384, 1385

(6th Cir. 1970). However, “[i]t is settled that a federal court has no general jurisdiction to issue

writs of mandamus where that is the only relief sought.” Id. at 1386. Such is the case here.

Petitioner seeks only mandamus relief. “In the absence of special statutory authority[, a federal

court] can issue writs of mandamus only as ancillary to and in aid of jurisdiction otherwise



                                                  2
vested in it.” Id. While 28 U.S.C. § 1361 gives the district courts “original jurisdiction of any

action in the nature of mandamus to compel an officer or employee of the United States or any

agency thereof to perform a duty owed to the plaintiff” (emphasis added), Petitioner asks this

Court to compel state officials to perform an act. None of the Respondents is an officer,

employee, or agency of the United States.

        Therefore, Petitioner has failed to demonstrate this Court’s subject-matter jurisdiction,

and the instant action will be dismissed by separate Order.

        Should Petitioner wish to challenge his conviction by filing a petition for writ of habeas

corpus under 28 U.S.C. § 2254, the Clerk of Court is DIRECTED to send him a Court-approved

§ 2254 petition form.

Date:    February 13, 2019




cc:     Petitioner, pro se
        Respondents
4413.010




                                                 3
